Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 2 has been cancelled; Claim 1 is amended; claims 4-6 are withdrawn as non-elected claims and Claims 1 and 3 remain for examination, wherein claim 1 is an independent claim.

Previous Objections/Rejections
Previous rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Beggs et al (US 4,188,022, listed in IDS filed on 11/16/2018, thereafter US’022) in view of SU et al (CN 1438331 A, with translation, listed in IDS filed on 1/29/2020, thereafter CN’331) has been withdrawn since this claim has been cancelled in view of the Applicant’s “Remarks/arguments with amendment” filed on 8/24/2022.
Previous rejection of Claim 2 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8 of copending application No. 16/302144 (US-PG-Pub 2020/0318206A1) in view of CN’331 has been withdrawn since this claim has been cancelled in view of the Applicant’s “Remarks/arguments with amendment” filed on 8/24/2022.  
In view of the Applicant’s “Remarks/arguments with amendment” filed on 8/24/2022 and reconsideration, a new ground rejection is listed as following:

Claim Objections
Claim 3 is objected to because of the following informalities:  the limitation: “The method as claimed in claim 1 claim 1” should be amended as “The method as claimed in .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beggs et al (US 4,188,022, listed in IDS filed on 11/16/2018, thereafter US’022) in view of SU et al (CN 1438331 A, with translation, listed in IDS filed on 1/29/2020, thereafter CN’331).
US’022 in view of CN’331 is applied to the instant Claims 1 and 3 for the same reason as stated in the previous office action dated 3/29/2022.
Regarding the amendment in the instant claim 1, CN’331 teaches having CO in the tail gas (page 12, last paragraph to page 13, 1st paragraph of CN’331) and CN’331 teaches applying combustion to treatment tail gas (Page 14, 1st and 2nd paragraphs of CN’331), which reads on the vent gas containing seal gas and at least one undesirable gaseous oxidizable constituent including CO as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the tail gas reduction treatment as demonstrated by CN’331 in the process of US’022 in order to save energy, increase output, reduce CO2 emission, and reduce pollution (page 12, last paragraph to page 13, 1st paragraph of CN’331).
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 3 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8 of copending application No. 16/302144 (US-PG-Pub 2020/0318206A1) in view of CN’331.  
Claims 1-8 of copending application No. 16/302144 (US-PG-Pub 2020/0318206A1) in view of CN’331 is applied to the instant claims 1 and 3 for the same reason as stated in the previous office action dated 3/29/2022. 
Regarding the amended feature in the instant claim 1, CN’331 teaches having CO in the tail gas (page 12, last paragraph to page 13, 1st paragraph of CN’331) and CN’331 teaches applying combustion to treatment tail gas (Page 14, 1st and 2nd paragraphs of CN’331), which reads on the vent gas containing seal gas and at least one undesirable gaseous oxidizable constituent including CO as recited in the instant claim. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the tail gas reduction treatment as demonstrated by CN’331 in the process of Claims 1-8 of copending application No. 16/302144 (US-PG-Pub 2020/0318206A1) in order to save energy, increase output, reduce CO2 emission, and reduce pollution (page 12, last paragraph to page 13, 1st paragraph of CN’331).
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.

Notes: Zendejas-Martinez et al (US-PG-pub 2009/0211401 A1) is recorded as a reference only.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1 and 3 have been considered but they are not persuasive in view of the stated above.
The Applicant’s arguments are summarized as following:
1, The claimed vent gas could only correspond to plenum 51 in SU et al (CN’331) (refer to Page 4/9-5/9) and the plenum 51 does not chemical treated as shown in Fig.2 of SU et al (CN’331).
2, According to SU et al (CN’331), the exhaust gas from the furnaces 102-103 and the exhaust gas from the bottom of the shaft furnace are passed to a mixer 502, but SU et al (CN’331) does not disclose a step for converting CH4, H2 CO and CO2 in the exhaust gas. 
3, Tail gas in SU et al (CN’331) could not correspond to the claimed vent gas since the vent gas is constituent in the product discharge device.
4, There is no claim has been allowed and the non-statutory double-patenting is provisional.
In response,
Regarding the arguments 1-3, Firstly, there is no evidence to show the claimed discharge device is a sealed system and the claimed vent gas must exhausted from the discharging device. Secondly, as shown in Fig.2 of SU et al (CN’331), vent gas in the reducing system (101) including upper tail gas (go to 302), lower tail gas (go to (301), and waste gas (go to 502, through 505, 205, and back to 101), which contrary to the Applicant’s conclusion of “gas 51 is released into the environment” as argued i(refer to Page 6 2nd paragraph of the instant “Arguments/Remarks”). Thirdly, SU et al (CN’331) clearly teaches treating the vent gas in (401) and (402) (Fig.2 and page 12, last paragraph to page 13, 1st paragraph of CN’331). Finally, SU et al (CN’331) teaches gas reduction treatment in order to save energy, increase output, reduce CO2 emission, and reduce pollution (page 12, last paragraph to page 13, 1st paragraph of CN’331), which provides motivation to combine SU et al (CN’331) with Beggs et al (US’022).
Regarding the argument 4, Proper “Terminal Disclaimer” is suggested to overcome the ODP rejection over claims 1-8 of copending application No. 16/302144 (US-PG-Pub 2020/0318206A1) in view of CN’331.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734